DETAILED ACTION
In application filed on 04/10/2019, Claims 1-11 are pending. Claims 1-11 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to system, classified in CPC G01N 2021/7759.
II. Claims 12-13, drawn to method, classified in CPC G01N 21/8483.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the system as claimed in claim 1, can be practiced by another and materially different process, other than the process claimed in claim 12; For example, a process which does not necessarily include: “inserting the test element into the test element receptacle”. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Groups I and II are drawn to different fields of search and CPC classifications.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/10/2019 and 02/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the terms “at least partially” is a relative term which renders the claim indefinite.  The term “at least partially” is not defined by the claim, the 
Therefore, claims 2-11 are rejected by virtue of their dependency on claim1. 

Regarding claim 2, the term “essentially ideal object plane” is a relative term which renders the claim indefinite.  The term “essentially ideal object plane” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant does not provide details on how the abutment surface located on one or both of a focal plane of the lens element is defined with respect to the object plane of the optical detector. Therefore, for the purpose of expedited examination, “essentially ideal object plane” is interpreted as “object plane”. 
Regarding claim 3, the term “essentially perpendicular” is a relative term which renders the claim indefinite.  The term “essentially perpendicular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant does not provide details on how the second part movable relative to the first part is in a direction perpendicular to the support surface. Therefore, for the purpose of expedited examination, “essentially perpendicular” is interpreted as “perpendicular”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Fritsche et al. [4985205]
Regarding Claim 1, Fritsche teaches a test element analysis system [Abstract] for the analytical examination of a sample, comprising a measurement device [Abstract], the measurement device comprising:
a test element receptacle [Annotated Fig.3; as structurally arranged(‘area between ref. 10 and ref 20’)] for receiving at least one test element [Abstract, test carriers (1); Fig.1, 3, ref.1] at least partially; The limitation “ for receiving …” is interpreted as a method of intended use given patentable weight to the extent of effecting the a fluid reservoir layer which collects the sample fluid, in most cases after it has previously flowed through some pre-stored layers. [Col. 2, lines 21-23]. Please see MPEP 2114(II) for further details; wherein the test element receptacle [Annotated Fig.3; as structurally arranged, (‘area between ref. 10 and ref 20’)] comprises 
at least one first part [‘bearing surface’; Fig.3, ref. 20], and at least one second part [ Fig. 1-3, ref. 10, (‘optical unit’); including ref. 10a, (‘pressure element’)], wherein the first part comprises at least one support surface [‘bearing surface’; Fig.3, ref. 20] for placement of the test element [Abstract, test carriers (1); Fig.1, 3, ref.1]
wherein the second part comprises at least one optical detector [ Fig. 1-3, ref. 10; (‘optical unit’)] for detecting at least one detection reaction of at least one test chemical [Abstract; color formation layer (5)’] contained in the test element [Abstract, test carriers (1); Fig.1, 3, ref.1]. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting test carrier analysis system for the analytical determination of a component of a sample fluid, in particular of a body fluid. [Abstract; Col.1, lines 4-7]. Please see MPEP 2114(II) for further details; 
wherein the second part  [ Fig. 1-3, ref. 10, (‘optical unit’); including ref. 10a, (‘pressure element’)] is movable relative to the first part [‘bearing surface’; Fig.3, ref. 20], wherein the test element receptacle [Annotated Fig.3; as structurally arranged, (‘area between ref. 10 and ref 20’)] is configured to position the second part  [ Fig. 1-3, ref. 10, (‘optical unit’); including ref. 10a, (‘pressure element’)] in at least one position such that a test element may be inserted into the test element receptacle and to subsequently position the second part  [ Fig. 1-3, ref. 10, (‘optical unit’); including ref. 10a, (‘pressure element’)] in a closed position such that at least one abutment surface [Fig. 3, ref. 10a] of the second part rests on the test element [as structurally arranged in Fig.1-3], (This limitation is interpreted as a method of intended use given patentable weight to the Please see MPEP 2114(II) for further details; 
where in the test element analysis system further comprises at least one actuator [Col.4, lines 9-24; Fig. 3, lines 30-33] for driving a relative movement of the first part and the second part. (This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the drive mechanism to move the optical unit (10) in a direction mainly vertical to the measurement surface 14 between two positions, where in the represented lower position (corresponding to FIG. 2) the colour formation layer 5 is pressed against the fluid reservoir layer 4 [Col.4 lines 9-24].Please see MPEP 2114(II) for further details, wherein the actuator is configured for performing a predetermined sequence of movements, sequentially bringing the second part into at least two positions, (This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the drive mechanism to move the optical unit (10) in a direction mainly vertical to the measurement surface 14 between two positions, where in the represented lower position (corresponding to FIG. 2) the colour formation layer 5 is pressed against the fluid reservoir layer 4 [Col.4 lines 9-24].Please see MPEP 2114(II) for further details. wherein the actuator is configured for stopping the movement in one of the at least two positions, respectively (This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the drive mechanism to move the optical unit (10) in a direction mainly vertical to the measurement surface 14 between two positions, where in the represented lower . Please see MPEP 2114(II) for further details.

Regarding claim 2, Fritsche teaches a test element analysis system according to the claim 1, wherein the optical detector [Fig. 1-3, ref. 10; (‘optical unit’)] comprises at least one lens element [(‘light emitting diodes includes lenses”); Col.5, lines 40-48; Fig. 3, refs. 12 and 13], wherein the abutment surface [Fig. 3, ref. 10a] is located in one or both of a focal plane of the lens element [Col.5, lines 40-60], an essentially ideal [(‘same nominal wave-length’)] object plane of the optical detector lines [ Col. 5, lines 48-53].

Regarding Claim 3, Fritsche teaches a test element analysis system according to the claim 2, wherein the optical detector [Fig. 1-3, ref. 10; (‘optical unit’)] comprises at least one light source [(‘light emitting diodes includes lenses”); Col.5, lines 40-48; Fig. 3, both of the at least one light source or the at least one photo detector” is interpreted as optional. 

Regarding Claim 4, Fritsche teaches the test element analysis system according to claim 1, wherein the optical detector [ Col.2, lines 61-62; ref. 15; ‘photodiode’] is fixedly positioned within the second part [[ Fig. 1-3, ref. 10, (‘optical unit’); including ref. 10a, (‘pressure element’)], (‘as structurally arranged in Fig. 3’). 
Regarding Claim 5, Fritsche teaches the element analysis system according to claim 1, wherein the second part [Fig. 1-3, ref. 10, (‘optical unit’); including ref. 10a, (‘pressure element’)]is movable relative to the first part [‘bearing surface’; Fig.3, ref. 20] in a direction essentially perpendicular to the support surface [‘bearing surface’; Fig.3, ref. 20]. (This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the optical unit (10) to be movable by means of a motor 30 and a drive mechanism 31 in a direction mainly vertical to the measurement surface (14) between two positions, where in the represented lower position (corresponding to FIG. 2) the colour formation layer (5) is pressed against the fluid reservoir layer 4.Please see MPEP 2114(II) for further details.

Regarding Claim 6, Fritsche teaches the test element analysis system according to claim 1, wherein the test element analysis system [Abstract] further comprises at Please see MPEP 2114(II) for further details.

Regarding Claim 7, Fritsche teaches the test element analysis system according to claim 6, wherein the test chemical is a dry test chemical [(‘test chemical contained in test element’ and (‘test element is solid’); Col.1, lines 32-36; Fig.1-3; Col.1, lines 63-65, (‘dry test field of a test carrier’)].

Regarding Claim 8, Fritsche teaches the test element analysis system according to claim 6, wherein the abutment surface [Fig. 3, ref. 10a] flatly rests on the carrier  [Fig.1-3, refs. 3 and 4 (‘embodiment of the fluid reservoir layer and pre-reaction layer’); Col. 1-2]  when the abutment surface rests on the test element [Abstract, test carriers (1); Fig.1, 3] . (As structurally arranged in Fig.1-3]. 

Regarding Claim 9, Fritsche teaches the test element analysis system according to claim 6, wherein, when the second part [ Fig. 1-3, ref. 10, (‘optical unit’); including ref. Please see MPEP 2114(II) for further details. 

Regarding Claim 11, Fritsche teaches the test element analysis system according to claim 1, wherein the test element receptacle [Annotated Fig.3; as structurally arranged(‘area between ref. 10 and ref 20’)] is configured to position the second part [Fig. 1-3, ref. 10; (‘optical unit’)] in at least two distinct positions [as structurally arranged in Fig.1-2] relative to the first part [‘bearing surface’; Fig.3, ref. 20]; ( This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the colour formation layer (5) to be pressed against the fluid reservoir layer (4) [ Col.4, lines 13-14]. Also, in a non-represented upper position, the optical unit 11 is removed from the test carrier, so that the color formation layer 5 stands off from the latter (as shown in FIG. 1) [Col.4, lines 1-24]. Please see MPEP 2114(II) for further details, 
 the at least two distinct positions comprising an open position for at least one of inserting the test element into the test element receptacle [Col.3, lines 46; Col.4, lines Please see MPEP 2114(II) for further details.
and a closed position [Claim 1, Col.4, Lines 56-58; (‘the color formation layer 5 is pressed against the fluid reservoir layer 4 by means of the pressure element 10a,  for performing a measurement’)] This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the wherein the color formation layer is pressed against the fluid reservoir layer in fluid exchange contact therewith, during the use of the test carrier analysis system for the analytical determination of a component of a fluid sample [Claim 1,8-9, Abstract]. Please see MPEP 2114(II) for further details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fritsche et al. [4985205], in view of Pauli et al. [5091154]

Regarding Claim 10, the test element analysis system according to claim 1, wherein the second part further comprises at least one alignment pin for engagement with at least one alignment hole of the test element.
Fritsche teaches the second part [Fig. 1-3, ref. 10; (‘optical unit’); including ref.5]. 
Fritsche does not teach “at least one alignment pin for engagement with at least one alignment hole of the test element”
Pauli teaches “at least one alignment pin [Col.1, lines 55-58; ‘Two pinshaped fixing elements’] lines for engagement (‘engage positively’) with at least one alignment hole of the test element [Col. 1, lines 50-62]”. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the two pinshaped fixing elements are accordingly provided on the apparatus, which engage positively with Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fritsche to incorporate at least one alignment pin for engagement with at least one alignment hole of the test element as taught by Pauli, motivated by the need to positively engage with the hole of the test carrier [Pauli, Col.1, lines 55-62]. Doing so allows very high accuracy positioning to be achieved with the test carrier analysis system by the test carrier being under tension in the longitudinal position. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Klaunik et al. [US2013002306A1]: teaches a test element, analytical system and method for optical analysis of fluid samples is provided. The test element has a substrate and a microfluidic channel structure, which is enclosed by the substrate and a cover layer.
Yoo et al. [US20090163367A1]: teaches a nonoptical bio-disc, a bio-disc device including the non-optical bio-disc and/or optical disc, a bio-driver apparatus in which a controller disc including a controller for the bio-disc, and an assay method using the same, which are suitable for labs-on-a-chips for various diagnostic assays, nucleic acid hybridization assays, and immunoassays, are provided.
Nishimura [US20140285798A1]: teaches a coloration measuring apparatus includes a wavelength variable interference filter, an imaging unit which receives light 
Fey et al. [4720372]: teaches a device for the evaluation of a flattest carrier for the analytical determination of components of body fluids, said device having a tempering device and a regulating unit, the tempering device including a heating and measurement unit which can be pressed flatly against the test carrier in the region of its reference surface utilized for the evaluation and having a heating surface, wherein the heating and measurement unit has a heating surface which can be homogeneously heated with at least one resistance heating element, at least one resistance heating element is associated at least partly in close proximity to the heating surface, at least one part, serving as temperature measurement section, of the part of the resistance heating element arranged in the neighborhood of the heating surface consisting of a material with a temperature dependent electrical resistance and the electrical resistance of the temperature measurement section is used for the regulation of the temperature of the heating and measurement unit by means of the regulating unit so that a part of the heating element simultaneously serves as temperature measurement element.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/           Primary Examiner, Art Unit 1797